 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AEngineering AssistantsEmployees engaged on the following training programs of theEmployerTest Engineering ProgramManufacturing Training ProgramFactory Training ProgramPlanning Methods and Wage Rate and Time-Study EmployeesTool PlannersToolDesignersNo. land No. 2.Machine DesignerTool Expediter(outside and inside)ToolEngineersTrial and Test EmployeesPacking MethodsmenLaboratory TechniciansMessengersProduction Schedule EmployeesInventory Control EmployeesRouting ClerkRail Transportation DispatcherTransportation Rate ClerkFreight TracerReservations ClerkTraffic CoordinatorSafety CoordinatorGeneral Clerks to the Production, Maintenance, Inspection, andShipping and Receiving Room ForemenFULTON BAG AND COTTON MILLSandPRINTING SPE-CIALTY AND PAPER PRODUCTS UNION NO. 388, INTER-NATIONALPRINTINGPRESSMEN AND ASSISTANTS'UNION OF NORTH AMERICA, AFL, Petitioner. Case No.21-RC-2898. July 23, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONOn March 6, 1953, pursuant to a Decision and Direction ofElection' issued by the Board, an election by secret ballot wasconducted in the above-entitled matter under the direction andsupervision of the Regional Director for the Twenty-firstRegion in the unit found to be appropriate. Upon the completionof the election, a tally of ballots was issued and duly servedupon the parties. The tally shows that of approximately 87eligible voters, 72 cast valid ballots, of which 23 were for thePetitioner and 49 were against the Petitioner.1Not reported in printed volumes of Board decisions.106 NLRB No. 59. FULTON BAG AND COTTON MILLS371On March 13, 1953, the Petitioner filed timely objections tothe election, alleging, inter alia, that the Employer made aspeech to the employees in the plant after working hours theday before the election which contained threats of reprisal ifthePetitionerwon the election, and that the Employer, onMarch 3, ordered Petitioner's representativeswho were dis-tributing handbills, from the Company's parking lot, makingcertain statements that were heard by employees who wereworking nearby, which conduct was calculated to prevent afree choice by the employees as to whether they desired thePetitioner as their bargaining representative.Thereupon, in accordance with the Rules and Regulations ofthe Board, the Regional Director conducted an investigation andissued and duly served upon the parties a report on objections.Inhis report, the Regional Director found that 3 of the 5objections made by the Petitioner were without merit; he madeno finding or recommendation on the objection relative to theexclusion of union representatives from the parking lot and herecommended that the election be set aside on the basis of theEmployer's speech the day before the election. The Petitionerfiledno exceptions to the Regional Director's report; theEmployer excepted to his recommendation that the election beset aside.The Board has considered the Petitioner's objections, theRegional Director's report, and the Employer's exceptions totheRegional Director's report, and finds merit in the Em-ployer's exceptions.The Regional Director's report shows that the speech whichhe concludes warrants setting aside the election, occurred inthe following circumstances. On the afternoon of March 5,1953, the day before the election, during working hourssupervisors notified all employees that the plant managerwanted to meet with them in the front end of the plant at 4:30p.m. closing time. When all the employees were assembledthey were told that their attendance at the meeting was voluntaryand they were addressed by the plant manager. Two or three ofthe employees left during the meeting. The working hours ofthe employees ended at 4:30 and no one received pay for thetime spent in attendance at the meeting. The election washeld the following day from 3:30 to 4:30 p. m. The Petitionermade no request before or after the speech to address theemployees.The speech of March 5 contained no threats or promises ofbenefit and was privileged under Section 8 (c),but the RegionalDirector concluded that because of its timing it interfered withthe election. We do not agree. The Board has held that wherean employer times a speech on company time and property soas to preclude the possibility of a union's requesting andreceiving a similar opportunity to speak to employees, thisconduct is tantamount to a refusal to consider a request to replyand interferes with employees' freedom of choice of bargainingrepresentative by preventing them from hearing both sides of322615 0 - 54 - 25 372DECISIONS OF, NATIONAL LABOR RELATIONS BOARDthe question under comparable circumstances..'The facts ofthis case,however, do not warrant a finding that the Employerpreempted the last opportunity for discussion and made im-possible the presentation of the Petitioner'sviews undercircumstances approximating equality.We think that herethere was sufficient time between the speech and the electionfor the Petitioner to request a similar opportunity to present itsviews to the employees.As no request was made by thePetitioner,we find that the Employer has not interfered withthe election of March 6, 1953.Having sustained the Employer's exceptions to the finding ofthe Regional Director upon which he based his recommendationthat the election be set aside,we find that the Petitioner'sobjections do not raise substantial and material issues withrespect to the, conduct of the election.Accordingly,the objec-tions are hereby overruled,and we shall issue a certification ofresults of election based on the tally of ballots.[The Board certified that a majority of the valid ballots wasnot cast for Printing Specialty and Paper Products Union No.388, International Printing Pressmen and Assistants'Union ofNorth America, AFL, and that the said labororganization isnot the exclusive representative of the employees in the unitheretofore found appropriate.]Chairman Farmer and Member Peterson took no part in theconsideration of the above Supplemental Decision and Certifi-cation of Results of Election.2 Hill BrothersCompany, 100 NLRB964; Foreman& Clark, Inc., 101 NLRB 40.ROBERTS BROTHERSandRETAIL CLERKS INTERNATIONALASSOCIATION, AFL, LOCAL201.Case No.36-CA-347.July 24, 1953DECISION AND ORDERUpon the chargeduly filedon December 8, 1952,by RetailClerks International Association,AFL, Local201, herein calledtheUnion,theGeneral Counsel oftheNationalLaborRelations Board, herein called the General Counsel, by theRegionalDirectorfor the Nineteenth Region issueda complaintdatedFebruary 26, 1953,against Roberts Brothers,hereincalled the Respondent,allegingthatthe Respondent interferedwith, restrained,and coerced and is interfering with, restrain-ing, and coercing its employees in the exercise of their rightsguaranteed in Section7 of the Act, and therebyengaged in andis engaging in an unfair labor practice within the meaning of106 NLRB No. 74.